DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments of claims submitted on 09/22/2021 have been considered and entered.  Claims 1, 2, 4, 5, 9, 10 and 12 have been amended and claims 3 and 13 have been canceled.  Therefore, claims 1, 2 and 4-12 are now pending in the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the angle" in line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the angle" in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yannick et al. (EP 1705400 A). 
Regarding claim 1, Yannick et al. discloses a variable stiffness bushing assembly (figs. 1-7), comprising: 
an inner tubular member (34); 
an outer tubular member (14) coaxially surrounding the inner tubular member with an annular space defined between the inner tubular member and the outer tubular member; and 
an elastic member (20) connected between the inner tubular member and the outer tubular member; 
wherein the inner tubular member includes a tubular inner yoke (12), a coil (36) coaxially wound around the inner yoke, and a pair of outer yokes (38, 40) each attached to the inner yoke at an axially outer end thereof and opposing another outer yoke at an axially inner end thereof so as to define an annular gap (30, 32) therebetween, and 
an intermediate tubular member (42, 44 in fig. 3) made of material having a low magnetic permeability and surrounding the annular gap defined between the axially inner ends of the outer yokes;
the elastic member (20) internally defines a pair of first liquid chambers (22, 24) which are communicated with each other via a first communication passage (30) provided by the 
the intermediate tubular member is provided with a protruding portion that blocks a part of the annular gap (30, 32) defined between the axially inner ends of the outer yokes, and a pair of openings (48, 50, 52, 54) passed radially therethrough in parts thereof adjoining respective circumferential ends of the protruding portion and communicating with the respective first liquid chambers, and 
the pair of openings (note the top openings 48 and 54 or the bottom openings 50 and 52 as shown in fig. 3) are circumferentially spaced apart from each other, and are located at the same height with respect to a vertical direction (note fig. 3), and 
the angle formed by two radial lines passing a central axial line of the inner tubular member and centers of the pair of openings in a top view is substantially less than 180 degrees (note fig. 3 and the figure shown below). 

    PNG
    media_image1.png
    646
    857
    media_image1.png
    Greyscale

Re-claim 2, Yannick et al. discloses the first liquid chambers (22, 24 in figs. 3 and 7) diametrically oppose each other via the central axial line of the inner tubular member.
Re-claim 4, Yannick et al. discloses the axially inner end of one of the outer yokes (38, 40) is provided with a small diameter portion, and the intermediate tubular member (42, 44) abuts against an annular shoulder surface defined at a base end of the small diameter portion of the one of the outer yokes at a first axial end thereof, and against the axially inner end of another of the outer yokes at a second axial end thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Shoichi et al. (JPH 07280024 A). 
Regarding claims 5 and 9, Yannick et al. discloses all claimed limitations as set forth above including the elastic member (20) and the intermediate tubular member (42, 44) but fails disclose the elastic member further comprising a pair of second liquid chambers that circumferentially alternate with the first liquid chambers, and the intermediate tubular member further includes a central ring that partitions the annular gap into an axially separated two parts, and wherein the first communication passage is defined by a part of the annular gap located on one side of the central ring, and a second communication passage communicating the second liquid chambers to each other is defined by a part of the annular gap located on another side of the central ring.  Shoichi et al. discloses a bushing assembly comprising a first liquid chambers (32, 34), and a second liquid chambers (36, 38) communicating with a second passage (22), and an intermediate tubular member (18) includes a central ring (20) that partitions an annular gap into an axially separated two part.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bushing of Yannick et al. to comprise two sets of liquid chambers and a central ring as taught by Shoichi et al. will provide damping in different directions.  
Re-claim 6, the modified system of Yannick et al. discloses the central ring is made of material having a high magnetic permeability (note the central ring 20 of Shoichi is metal which has high magnetic permeability).
Re-claim 7, the modified system of Yannick et al. discloses the axially inner end of one of the outer yokes (38, 40) is provided with a small diameter portion, and the intermediate tubular member (42, 44) abuts against an annular shoulder surface defined at a base end of the small diameter portion of the one of the outer yokes at a first axial end thereof, and against the axially inner end of another of the outer yokes at a second axial end thereof.
Re-claim 8, the modified system of Yannick et al. discloses each cylindrical part is provided with a protruding portion (42, 44 in fig. 3) that blocks a part of the annular gap defined between the corresponding outer yoke and the central ring, and a pair of openings (48, 50, 52, 54) passed radially therethrough in parts thereof adjoining respective circumferential ends of the protruding portion, the protruding portion of one of the cylindrical parts being offset from the protruding portion of the other cylindrical part by about 90 degrees as seen in an axial direction.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Manecke et al. (US 7,070,027 B2). 
Regarding claims 10 and 12, the modified system of Yannick et al. discloses all claimed limitations as set forth above including an intermediate tubular member (42, 44 in fig. 3) made of material having a low magnetic permeability and surrounding the annular gap defined between the coil but fails to include a pair of coils as recited in the claim.  However, Manecke et al. discloses a damper assembly comprising a pair of coils (48, 50) that are axially aligned with each other, and an annular gap defined between an outer yokes (54) extend into a gap defined between the two coils, a protruding portion of an intermediate tubular member (56) extending into the gap between the two coils.  It would have been obvious to one of ordinary skill in the art .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Yannick et al. (EP 1705400 A) in view of Marcel (FR 2812052 A1). 
Regarding claim 11, the modified system of Yannick et al. discloses all claimed limitations as set forth above but fails to disclose the elastic member consists of a pair of cylindrical parts that axially abut against each other in a mutually aligned relationship, the first liquid chambers being formed by recesses which are recessed from a mutually opposing axial ends of the two cylindrical parts.  However, Marcel disclose a similar damping assembly comprising an elastic member consists of a pair of cylindrical parts that axially abut against each other in a mutually aligned relationship, the first liquid chambers being formed by recesses which are recessed from a mutually opposing axial ends of the two cylindrical parts (note fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the damper assembly of Yannick et al. to provide a pair of cylindrical elastic members as taught by Marcel will provide damping in different directions.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-12 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Yannick, the applicant argues that Yannick does not disclose at least, “the pair of openings are circumferentially spaced apart from each other, and are located at the same height with respect to a vertical direction, and the angle formed by two radial lines passing a central axial line of the inner tubular member and centers of the pair of openings in a top view is substantially less than 180 degrees,” as recited in amended Claim 1.  The examiner strongly 

    PNG
    media_image1.png
    646
    857
    media_image1.png
    Greyscale


Regarding Shoichi, the examiner notes that Yannick as set forth above, discloses all of the limitations as recited in the claims and relies Shoichi for the teaching of a bushing assembly comprising a first liquid chambers (32, 34), and a second liquid chambers (36, 38) communicating with a second passage (22), and an intermediate tubular member (18) includes 
Regarding Manecke, the examiner notes that Yannick as set forth above, discloses all of the limitations as recited in the claims and relies Manecke for the teaching of the pair of coils (48, 50) that are axially aligned with each other, and an annular gap defined between an outer yokes (54) extend into a gap defined between the two coils, a protruding portion of an intermediate tubular member (56) extending into the gap between the two coils in order to provide damping in different directions. 
Therefore, the combination of Yannick, Shoichi and Manecke discloses all of the limitations as recited in the claims and thus the rejections are proper and valid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657